Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-16, 75-78 are pending.  Claim 16-74 are canceled.  Claims  1-4, 8, 13, 18 are amended.  Claims 75-78 are newly added.  Claims 1-16, 75-78 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 23 September 2020 and 29 December 2020 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/042147 (filed 07/14/2017) which claims benefit of 62/362,825 (filed 07/15/2016).  The instant application has been granted the benefit date, 15 July 2016, from the application 62/362,825.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Peng & Zhao
Claims 1-9, 13, 75-76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. ("Epigenetic silencing of TH 1-type chemokines shapes tumour immunity and immunotherapy," Nature, 26 October 2015 (26.10.2015), Vol. 527, No. 7577, Pgs. 249-253) in view of ZHAO et al. ("Cancer mediates effector T cell dysfunction by targeting microRNAs and EZH2 via glycolysis restriction," Nat lmmunol, 02 November 2015 (02.11.2015), Vol. 17, No. 1, Pgs. 95-103).
Claim 1 is directed to a method of preventing or reversing T-cell exhaustion in a subject, the method comprising:
a) (i) downregulating or knocking out the gene expression of YY1 or EZH2 in T-cells of the subject; or 
(ii) inhibiting the protein product of the expression of YY1 or EzH2, in said T-cells; and 
(b) optionally administering a checkpoint inhibitor to the subject.
Regarding claim 1, Peng discloses a method of preventing or reversing T-cell exhaustion in a subject, comprising: a) downregulating or knocking out the gene expression of EZH2; or b) inhibiting the protein product of the expression of EzH2 (treatment with DZnep (inhibitor of EZH2 enzyme} and 5-AZA-dC improved the therapeutic efficacy of T-cell therapy, and elevated Th1-type chemokine expression and
tumor effector T-cell infiltration, Pg. 249, Col. 2, Para. 2; extended data Fig. 1j-l; treatment with low doses of GSK126 {selective inhibitor of EZH2 methyltransferase activity} and 5-AZA-dC synergistically improved the therapeutic efficacy of T-cell therapy, increased tumour CXCL9 and CXCL 10 expression, and increased CDS+ T-cell infiltration (viz. thereby preventing or reversing T-cell exhaustion}, Pg. 249, Col. 2, Para. 2; Fig. 1d,3, extended data Fig. 1m, n) (we genetically knocked down {viz. downregulated} human EZH2 expression with lentivirus-based short hairpin RNA targeting EZH2, using shEZH 1, which reduced the expression of EZH2 and H3K27me and resulted in elevated Th1-type chemokine mRNA and protein expression, Pg. 250, Col. 1, Para. 2; extended data Fig. 2a,b,i) (we observed that the levels of EZH2 were inversely associated with CDS+ T-cells, Pg. 252, Col. 2, Para. 2, results which suggest that tumours co-opt certain epigenetic pathways, silence Th1-type chemokine expression and repress T-cell homing, functions as a novel immune-evasion mechanism, Pg. 253, Col. 1, Para. 1) (our work suggests that epigenetic reprogramming may condition tumours from poor T-cell infiltration {viz. T-cell exhaustion} to rich T-cell infiltration, and ultimately thereby potentiate cancer therapy, Pg. 253, Col. 2, Para. 2, extended data Fig. Si). Peng fails to explicitly disclose knocking out gene expression or inhibiting the protein expression of EzH2 in T-cells.
Zhao is in the field of EZH2 expression in human T-cells (Pg. 95, Col. 2, Para. 1) and teaches knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells (tumor-specific T-cells were treated with DZNep and intravenously transfused into mice bearing autologous ovarian cancer, Methods Pg. 1, Col. 1, Para. 3; EZH2 expression was genetically blocked in human primary memory T-cells with lentivirus encoding shEZH2, and DZNep and GSK126 were used to biochemically block EZH2 and EZH2 methyltransferase activity, respectively, Methods Pg. 1, Col. 1, Para. 4). It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Peng to further comprise the T-cells of Zhao. The motivation would have been to dissect how T-cell EZH2 is controlled in the tumor microenvironment, a hypoglycemic environment owing to the Warburg effect (Pg.
102, Col. 1, Para. 4 ).
Regarding claim 2, modified Peng discloses the method of claim 1, and Peng further discloses wherein said downregulating the expression of EZH2 or inhibiting the protein product of the expression of EZH2 comprises the use of an agent selected from the group consisting of a nucleic acid, a small molecule, and a vector (treatment with DZnep {3-Deazaneplanocin A, small molecule inhibitor of EZH2 enzyme} Pg. 249, Col. 2, Para. 2; treatment with low doses of GSK126 {small molecule selective inhibitor of EZH2 methyltransferase activity} Pg. 249, Col. 2, Para. 2; knock down of human EZH2 expression with using lentivirus-based short hairpin RNA targeting EZH2, shEZH1, which reduced the expression of EZH2, Pg. 250, Col. 1, Para. 2).
Regarding claim 3, modified Peng discloses the method of claim 2, and Peng further discloses wherein said nucleic acid is selected from the group consisting of an shRNA (knock down of human EZH2 expression with using lentivirus-based short hairpin RNA targeting EZH2, shEZH 1, which reduced the expression of EZH2, Pg. 250, Col. 1, Para. 2).
Regarding claim 4, modified Peng discloses the method of claim 2, and Peng further discloses wherein said small molecule is selected from the group consisting of 3-Deazaneplanocin A {DZNep}, and GSK126 (treatment with DZnep {3-Deazaneplanocin A, small molecule inhibitor of EZH2 enzyme} Pg. 249, Col. 2, Para. 2; treatment with low doses of GSK126 {small molecule selective inhibitor of EZH2 methyltransferase activity} Pg. 249, Col. 2, Para. 2).
Regarding claim 5, modified Peng discloses the method of claim 1, and Peng further discloses wherein said inhibiting is ex vivo, in vivo, or in vitro (in an adoptive T-cell therapeutic model, human TM-specific CDS+ T-cells were generated in vitro, and primary human ovarian cancer cells were inoculated subcutaneously into the flanks of NSG mice, Pg. 254, Col. 2, Para. 3).
Regarding claim 78, Peng discloses the use of therapeutic T cells isolated from a subject to treat cancer in a subject (in an adoptive T-cell therapeutic model, human TM-specific CD8+ T-cells were generated in vitro. Pg. 254, Col. 2, Para. 3; TM-specific CD8+ T-cells were intravenously transfused into tumour-bearing mice, and DZNep or GSK126 treatments were started before T-cell transfusion by intraperitoneal administration three times per week, Pg. 254, Col. 2, Para. 3; treatment with DZnep {inhibitor of EZH2 enzyme} and 5-AZA-dC improved the therapeutic efficacy of T-cell therapy, and elevated Th 1-type chemokine expression and tumor effector T-cell infiltration, Pg. 249, Col. 2, Para. 2; extended data Fig. 1j-l; treatment with low doses of GSK126 {selective inhibitor of EZH2 methyltransferase activity} and 5-AZA-dC synergistically improved the therapeutic efficacy of T-cell therapy, increased tumour CXCL9 and CXCL10 expression, and increased CD8+ T-cell infiltration {viz. thereby preventing or reversing T-cell exhaustion}, Pg. 249, Col. 2, Para. 2; Fig. 1d,3, extended data Fig. 1m, n). Peng fails to explicitly disclose T-cells that have had the expression of EZH2 downregulated and/or EZH2 inhibited.
Zhao is in the field of EZH2 expression in human T-cells (Pg. 95, Col. 2, Para. 1) and teaches T-cells that have had the expression of EZH2 downregulated and/or EZH2 inhibited (tumor-specific T-cells were treated with DZNep and intravenously transfused into mice bearing autologous ovarian cancer, Methods Pg. 1, Col. 1, Para. 3; EZH2 expression was genetically blocked in human primary memory T-cells with lentivirus encoding shEZH2, and DZNep and GSK126 were used to biochemically block EZH2 and EZH2 methyltransferase activity, respectively, Methods Pg. 1, Col. 1, Para. 4 ). It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the use of Peng to further comprise the T-cells of Zhao. The motivation would have been to dissect how T-cell EZH2 is controlled in the tumor microenvironment, a hypoglycemic environment owing to the Warburg effect (Pg. 102, Col. 1, Para. 4).
Furthermore, the cited art would suggest several of the other dependent claims.  Zhao et al. suggest that the T cells overexpress EZH2 and are modified to inhibit EZH2, thereby suggesting the limitations of claims 7-8  (ZHAO, bridging pages 4-5). Furthermore, ZHAO indicates that these modified CD8+  cells are tumor infiltrating cells (ZHOA, page 7, middle paragraph), thereby suggesting limitations of claim 9.  As described above, the method treats a subject having cancer, thereby suggesting the limitations of claim 13.   Also, ZHAO teaches the shEZH2-modified, melanoma-specific T-cells were expanded using IL-2 (ZHAO, page 10, Animal studies), thereby suggesting the limitations of claims 6.  PENG at Figure 1G (page 10) depicts graph showing combination therapy where checkpoint inhibitor, anti-PD-L1 and DZNep are administered to animal models of cancer, thereby suggesting the combination therapy of claims 75-76.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Peng and Zhao to produce a method of preventing or reversing T-cell exhaustion when treating cancer by inhibiting EZH2.
  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of preventing or reversing T-cell exhaustion in a subject, comprising: a) downregulating or knocking out the gene expression of EZH2; or b) inhibiting the protein product of the expression of EzH2 (treatment with DZnep); knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells) are taught by PENG or ZHAO and further they are taught in various combinations and are shown to be used in a method of treating T-cell exhaustion.  .  It would be therefore predictably obvious to use a combination of these  elements in a method of treating T-cell exhaustion.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of PENG et al. and ZHAO et al. because ZHAO showed successful execution of knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells.
Therefore the method as taught by PENG et al. in view of ZHAO et al. would have been prima facie obvious over the method of the instant application.

Peng, Zhao & Barbee
Claims 77 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. ("Epigenetic silencing of TH 1-type chemokines shapes tumour immunity and immunotherapy," Nature, 26 October 2015 (26.10.2015), Vol. 527, No. 7577, Pgs. 249-253) in view of ZHAO et al. ("Cancer mediates effector T cell dysfunction by targeting microRNAs and EZH2 via glycolysis restriction," Nat lmmunol, 02 November 2015 (02.11.2015), Vol. 17, No. 1, Pgs. 95-103) as applied to claims 1 and 75, and further in view of Barbee et al. (Annals of Pharmacotherapy 2015, Vol. 49(8) 907 –937).
As described above, the obviousness rejection over Peng and Zhao suggests treating T-cell exhaustion in a subject having cancer by downregulating the EZH2 gene in T-cells of the subject and treatment with a checkpoint inhibitor.  However, the method of Peng in view of Zhao does not indicate that the checkpoint inhibitor can be caused by Nivolumab.
However, Barbee et al. teach that the immune checkpoint inhibitor Nivolumab can be used in oncology an as anti-PD-1 agent.  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the Nivolumab for an anti-PD-1 agent the method of treating cancer with a combination therapy of anti-EZH2 and anti-checkpoint agents.  
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute nivolumab for the generic anti-PD-1 agent (taught by PENG) because  nivolumab is an equivalent for generic anti-PD-1 agent when inhibiting checkpoint cascade.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Peng and Zhao and Barbee to substitute nivolumab for the anti-PD-1 agent of PENG to practice a method of preventing or reversing T-cell exhaustion when treating cancers caused by viruses by inhibiting EZH2 and an anti-checkpoint treatment.
 Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of preventing or reversing T-cell exhaustion in a subject, comprising: a) downregulating or knocking out the gene expression of EZH2; or b) inhibiting the protein product of the expression of EzH2 (treatment with DZnep); knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells; cancers; nivolumab is an anti-PD-1 receptor antibody) are taught by PENG or ZHAO or BARBEE and further they are taught in various combinations and are shown to be used in a method of treating T-cell exhaustion.   It would be therefore predictably obvious to use a combination of these  elements in a combination method of treating T-cell exhaustion in cancers.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of PENG et al. and ZHAO et al. and BARBEE et al. because ZHAO showed successful execution of knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells and nivolumab was shown to be effective in treating tumors.
Therefore the method as taught by PENG et al. in view of ZHAO et al. in view of BARBEE et al. would have been prima facie obvious over the method of the instant application.
Peng, Zhao & White
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. ("Epigenetic silencing of TH 1-type chemokines shapes tumour immunity and immunotherapy," Nature, 26 October 2015 (26.10.2015), Vol. 527, No. 7577, Pgs. 249-253) in view of ZHAO et al. ("Cancer mediates effector T cell dysfunction by targeting microRNAs and EZH2 via glycolysis restriction," Nat lmmunol, 02 November 2015 (02.11.2015), Vol. 17, No. 1, Pgs. 95-103) as applied to claims 1 and 13, and further in view of White et al. (American Society for Microbiology. Clinical Microbiology Reviews. Volume 27, Issue 3, July 2014, Pages 463-481).
As described above, the obviousness rejection over Peng and Zhao suggests treating T-cell exhaustion in a subject having cancer by downregulating the EZH2 gene in T-cells of the subject.  However, the method of Peng in view of Zhao does not indicate that the cancers can be caused by viral infections.
However, White et al. teach that certain cancers are caused by viral infections.  In particular, White indicates that Hepatitis B virus and Epstein-Barr Virus can cause hepatocellular carcinoma and Burkitt’s lymphoma, respectively (see Table 1).  Therefore, these cancers are caused by chronic infectious viral diseases and the T-cells would respond to the viral antigens.  These cancers are responsive to anti-checkpoint receptor therapy or IL-2 or other cytokine therapy.
Additionally, the limitations of claim 15 directed to tumor antigen reactive T-cells are suggested by the cited art.  Also, ZHAO teaches the shEZH2-modified, melanoma-specific T-cells were expanded using IL-2 (ZHAO, page 10, Animal studies), thereby suggesting the limitations of claim  16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Peng and Zhao and White to produce a method of preventing or reversing T-cell exhaustion when treating cancers caused by viruses by inhibiting EZH2.
  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of preventing or reversing T-cell exhaustion in a subject, comprising: a) downregulating or knocking out the gene expression of EZH2; or b) inhibiting the protein product of the expression of EzH2 (treatment with DZnep); knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells; cancers caused by viruses) are taught by PENG or ZHAO or WHITE and further they are taught in various combinations and are shown to be used in a method of treating T-cell exhaustion.  .  It would be therefore predictably obvious to use a combination of these  elements in a method of treating T-cell exhaustion in cancers caused by viruses.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of PENG et al. and ZHAO et al. and WHITE et al. because ZHAO showed successful execution of knocking out gene expression and inhibiting the protein expression of EzH2 in T-cells.
Therefore the method as taught by PENG et al. in view of ZHAO et al. in view of WHITE et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Bonavida et al. (US2008/0311039) teaches a “method of treating or inhibiting a therapy resistant cancer in a subject comprising administering to the subject a therapeutically effective amount of one or more YYl inhibitors.” (claim 40, page 30).  Bonavida et al. at paragraph [0095] defines “therapy resistant”:

    PNG
    media_image1.png
    187
    506
    media_image1.png
    Greyscale

While it is clearly possible that some of the cancers that have become resistant could have been experiencing T cell exhaustion, it is not explicitly clear that that patient population has been defined by Bonavida.  Therefore, as Bonavida is the closest prior art to the subject matter of claims 9-12, and yet insufficient, the examiner concludes these claims would be allowable if properly amended.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633